Citation Nr: 0412776	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  95-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for bilateral plantar 
fasciitis.  

3.  Entitlement to service connection for a sleep disorder.  

4.  Entitlement to service connection for hyperthyroidism.  

5.  Entitlement to service connection for paroxysmal atrial 
tachycardia.  

6.  Entitlement to service connection for a gastrointestinal 
disorder.  

7.  Entitlement to an evaluation in excess of 10 percent, 
prior to November 30, 1999, for cervical strain, with 
degenerative disc and joint disease.  

8.  Evaluation of cervical strain, with degenerative disc and 
joint disease, currently rated as 30 percent disabling.  

9.  Evaluation of musculoskeletal chest pain, 
costochondritis, currently rated as 0 percent disabling.  

10.  Entitlement to vocational rehabilitation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from February 1991 to June 
1994.  He was discharged on June 24, 1994.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

By rating decision dated in January 1995, the agency of 
original jurisdiction (AOJ) granted service connection for 
cervical strain and assigned a 10 percent evaluation from 
June 1994.  The veteran filed a notice of disagreement.  In a 
rating decision, dated in May 2000, the evaluation for 
cervical strain, with degenerative disc and joint disease, 
was increased to 30 percent from November 30, 1999.  The 
Board notes that since the increase to 30 percent in did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

In an August 2003 rating decision, the AOJ granted service 
connection for musculoskeletal chest pain, costochondritis.  
A notice of disagreement was received at the Board in August 
2003.  In January 2004, a notice of disagreement with a 
denial of entitlement to vocational rehabilitation benefits 
was received at the Board.  A statement of the case 
pertaining to the evaluation of musculoskeletal chest pain, 
costochondritis, and vocational rehabilitation benefits has 
not been issued.  

The Board notes that the appeals in regard to paroxysmal 
atrial tachycardia, a gastrointestinal disorder, the 
evaluation of cervical strain, evaluation of musculoskeletal 
chest pain, costochondritis, and entitlement to vocational 
rehabilitation benefits are remanded to the AOJ via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  

In September 2003, the veteran appointed Disabled American 
Veterans as his representative.  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in September 2003.  A 
transcript of the hearing has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  Hypertension was manifest to a compensable degree within 
one year of separation.  

2.  Bilateral plantar fasciitis is attributable to service.

3.  The veteran does not have hyperthyroidism; his thyroid is 
normal.  

4.  Paroxysmal atrial tachycardia is attributable to service.  


CONCLUSIONS OF LAW

1.  Hypertension is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.104, Diagnostic 
Code 7101, Note 1 (2003).

2.  Bilateral plantar fasciitis was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.

3.  Hyperthyroidism was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303.

4.  Paroxysmal atrial tachycardia was incurred in service.  
§ 1110 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The January 1991 service entrance examination shows that the 
head, face, neck, lung and chest, heart, feet, and endocrine 
system were normal.  Psychiatric and neurologic examinations 
were normal.  His blood pressure was 104/66.  It was noted to 
be 80 sitting.  A record dated in June 1992, shows blood 
pressure was 120/90 and 120/86.  On a dental questionnaire, 
dated in December 1992, the veteran stated that he had an 
irregular heartbeat.  

The veteran's claim for compensation was dated June 24, 1994 
and received July 12, 1994.  He claimed entitlement to 
service connection for an irregular heartbeat, a foot 
disorder, and a sleeping disorder.  

On VA examination in August 1994, the veteran reported a 
history of bilateral foot problems since 1992.  The examiner 
noted the veteran's reported history of episodes of sleeping 
difficulty when tense or anxious.  The veteran related that 
he was able to sleep at least six to seven hours per night.  
Episodes of insomnia were noted to resolve when he was not 
tense.  Mild tenderness over the plantar fascia was noted.  
Neurological examination was normal.  No neurological 
deficits were noted.  The veteran underwent blood pressure 
testing.  Sitting, blood pressure was 136/95.  Standing, 
blood pressure was 138/100.  Supine, blood pressure was 
130/100.  The relevant diagnoses were history of irregular 
heartbeat as a physiological response to exercise, and 
bilateral plantar fasciitis.  

Treatment records, dated in July 1997, show the veteran's 
blood pressure was 140/86.  In August 1997, blood pressure 
was 110/70.  In September 1997, blood pressure was 138/116.  
Lying down, blood pressure was 138/100.  Another treatment 
record, dated in September 1997, shows blood pressure was 
110/90.  

VA outpatient treatment records reflect that the veteran 
underwent electrocardiogram (ECG) in December 1997.  The 
impression was that a low heart rate of 54 and a maximum 
heart rate of 160 was not associated with symptoms presumably 
during sleep and during exercise.  Rare ectopy was noted not 
to be associated with symptoms; and symptoms of dizziness, 
palpitations; and chest discomfort present at various rates, 
all in sinus rhythm; and no significant sinus tachycardia 
abnormalities.  

A private record of treatment, dated in February 1999, notes 
the veteran's reported history of episodes of rapid heartbeat 
during service in 1994.  No diagnosis was noted to have been 
made and no medication was noted to have been given.  The 
impression was supraventricular tachycardia with conversion 
with Adenosine.  

By letter dated in March 1999, the veteran's private 
physician noted the veteran's reported history of having 
heart palpitations for many years.  The diagnosis was PSVT 
(paroxysmal supraventricular tachycardia) or atrial flutter.  

Private treatment records, dated in March 1999 note a history 
of conversion to sinus  for 10 years.  The assessment was 
supraventricular tachycardia versus atrial flutter with rapid 
ventricular response.  

On VA examination in November 1999, the examiner stated that 
the C-file had been reviewed.  The examiner noted that during 
service, the veteran had had a single blood pressure reading 
of 90 diastolic.  The examiner added that 54 days after 
separation, he had a blood pressure of 136/95, sitting; 
138/100 standing; and 130/100 supine.  The report of 
examination notes that he had had episodic elevation of blood 
pressure since that time.  The examiner stated that he had 
had recurrent episodes of paroxysmal atrial flutter.  No 
other sequela of hypertension was noted.  Multiple blood 
pressure readings were noted to have varied from 130 to 138 
systolic and from 100 to 104 diastolic.  Normal heart tones 
and no murmurs were noted.  The pertinent diagnoses were 
hypertension, untreated, and paroxysmal atrial flutter.  

VA outpatient treatment records reflect that the veteran's 
blood pressure in October 2002 was 122/78.  In March 2003, 
thyroid function was noted to be normal.  

On VA examination in July 2003, the examiner stated that the 
C-file had been reviewed.  The veteran underwent blood 
pressure testing.  Systolic readings were noted to range from 
140-146 and diastolic readings were noted to have ranged from 
100-104.  The examiner stated that there was no evidence of 
hypertension on active duty.  The report of examination 
states as follows:

Hypertension.  Treated recently.  Present 
since 1994 on C&P examination.  The C-
file contains no evidence of documented 
hypertension while on active duty; 
however[,] 8/17/94 C&P exam within one 
year of discharge shows 136/95, 130/100.  

The examiner stated that idiopathic paroxysmal atrial 
tachycardia was not related to hypertension.  The report of 
examination notes no evidence of paroxysmal atrial flutter 
during service.  

At a hearing before the undersigned Veterans Law Judge in 
September 2003, the veteran testified that he had a foot 
disorder as a result of having worn socks and boots for 
prolonged periods during service.  Transcript at 4-6 
(September 2003).  He stated that he had numbness in his legs 
if his legs were not elevated.  Id. at 6.  He related that he 
was diagnosed with a thyroid disorder in 1997.  Id at 13.  He 
testified that his physician subsequently indicated that his 
thyroid was normal.  Id.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Additionally, 
the pertinent laws and regulations provide that hypertension 
and endocrinopathies will be presumed to have been incurred 
in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(38 U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
record shows that the veteran was notified in the January 
1995, February 2000, and May 2000 rating decisions of the 
reasons and bases for the decisions.  He was further notified 
of this information in the April 1995 and March 2003 
statements of the case, and in the February 2000, May 2000, 
May 2002, and August 2003 supplemental statements of the 
case.  The Board concludes that the discussions in the 
January 1995, February 2000, and May 2000 rating decisions 
and in the statements and supplemental statements of the 
case, which were all sent to the veteran, informed him of the 
information and evidence needed to substantiate the claims.  
By letters dated in August 2001 and July 2003, he was advised 
of the evidence he needed to submit to substantiate his 
claims, VA's duty to notify him about his claims, VA's duty 
to assist in obtaining evidence for his claims, what the 
evidence must show to substantiate his claims, what 
information or evidence was needed from him, what he could do 
to help with his claims, and what VA had done to help with 
his claims.  He was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 
U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  



Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy and there has been no assertion of 
such.  Therefore, the provisions of 38 U.S.C.A. § 1154 (West 
2002) are not applicable.  

The Board notes that in reaching the determinations in this 
matter, we are cognizant of potential travel time.  

Hypertension

In this case, VA treatment records establish that the veteran 
had hypertension within the initial post-service year.  On VA 
examination in August 1994, his diastolic blood pressure was 
greater than 90 mm, with readings of 95, 100, and 100.  The 
July 2003 VA examiner specifically stated that hypertension 
had been present since VA examination in August 1994.  The 
blood pressure readings in August 1994 reflect hypertension 
to a compensable degree within the initial post-service year.  

In sum, hypertension was manifest to a degree of 10 percent 
within one year of separation from service and hypertension 
is attributable to service.  Thus, service connection for 
hypertension is warranted and the appeal is granted.  

Bilateral plantar fasciitis

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  Essentially, the veteran 
asserts that he had a foot disorder during service.  

During service in June 1994, the veteran complained of a foot 
disorder.  (Such is recorded on his claim for compensation 
dated the last day of active duty.)  On VA examination in 
August 1994, the diagnosis was bilateral plantar fasciitis.  
Thus, approximately two months following separation, he was 
diagnosed with bilateral plantar fasciitis.  The Board is 
unable to disassociate the inservice complaints of a foot 
disorder from post-service bilateral plantar fasciitis.  The 
evidence is in support of the claim of entitlement to service 
connection for bilateral plantar fasciitis.  Therefore, the 
appeal is granted.

Hyperthyroidism

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  Essentially, the veteran 
asserts that he has had a thyroid disorder in the past.  The 
Board notes that service connection is based on the existence 
of current disability, not one that may come into existence 
at some time in the future.  

Service medical records are negative for findings or 
complaints of hyperthyroidism.  The Board notes that in 
December 1991, the veteran reported a past history of 
"thyphoid."  While questionable hyperthyroidism was noted 
in March 1999, in March 2003, thyroid function was normal.  
This finding is bolstered by the veteran's own testimony at 
the hearing.  Absent a current disease or injury related by 
competent evidence to service, service connection is not 
warranted.  

To the extent that the veteran claims he has a thyroid 
disorder, such statements are not competent because he does 
not have expertise.  Because such statements are not 
competent, the issue of credibility is not reached.  However, 
the training and experience of the medical personnel makes 
their findings more probative as to the extent of the 
disability.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, service 
connection for hyperthyroidism is not warranted and the 
appeal is denied.  

Paroxysmal atrial tachycardia

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  The veteran reported an 
irregular heartbeat during service in December 1992, and at 
separation.  The August 1994 VA examiner diagnosed an 
irregular heartbeat.  The July 2003 VA examiner diagnosed 
paroxysmal atrial tachycardia.  While the July 2003 VA 
examiner indicated that there was no evidence of an irregular 
heartbeat during service, the records clearly reflect 
complaints of an irregular heartbeat during service.  

The Board is unable to disassociate the in-service report of 
an irregular heartbeat from post-service paroxysmal atrial 
tachycardia.  The evidence is in support of the claim of 
entitlement to service connection for paroxysmal atrial 
tachycardia.  Therefore, the appeal is granted.


ORDER

Service connection for hypertension is granted.  

Service connection for bilateral plantar fasciitis is 
granted.  

Service connection for paroxysmal atrial tachycardia is 
granted.  

Service connection for hyperthyroidism is denied.  


REMAND

On VA examination in July 2003, the veteran related that he 
had to take time off from work in association with cervical 
pain.  The veteran's employment records have not been 
associated with the claims file.  

In regard to service connection for a gastrointestinal 
disorder, the Board notes that service medical records 
reflect complaint of peptic ulcer disease in March 1991.  In 
May 1991, a history of heartburn was noted.  Private 
treatment records, to include records dated from July 2000 to 
September 2001, reflect complaints of heartburn.  Diagnoses 
included distal gastritis, lax gastroesophageal junction, 
mild, chronic gastritis, and gastroesophageal reflux disease 
(GERD).  There is insufficient evidence to make a 
determination as to whether a gastrointestinal disorder is 
related to service.  38 C.F.R. § 3.326.  

As to service connection for a sleep disorder, on VA 
examination in August 1994, episodic insomnia was noted, and 
private records note, "sleep disorder."  There is 
insufficient evidence upon which to make a determination as 
to whether a sleep disorder is related to service.  38 C.F.R. 
§ 3.326.  

Lastly, the Board notes that in August 2003, the veteran 
filed a notice of disagreement with respect to the August 
2003 rating decision, which established service connection 
for musculoskeletal chest pain, costochondritis, and assigned 
a 0 percent evaluation.  In January 2004, he filed a notice 
of disagreement in regard to the January 2004 decision, which 
denied entitlement to vocational rehabilitation benefits.  
The AOJ has not issued a statement of the case in response to 
the notices of disagreement, and these issues must be 
remanded to the AOJ for the issuance of such a statement of 
the case on each issue.  38 U.S.C.A. § 7105(West 1991); see 
Manlincon v. West, 12 Vet. App. 238 (1999); Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (the filing of a notice of 
disagreement initiates the appellate process) see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998).

1.  The AOJ should obtain the veteran's 
employment records, to include any records 
reflecting leave due cervical strain with 
degenerative disc and joint disease.  

2.  The AOJ should schedule the veteran 
for a VA examination(s).  The examiner(s) 
is requested to respond to the following:  
1) Is there an identified chronic 
gastrointestinal disorder?  2) Is it at 
least as likely as not that any chronic 
gastrointestinal disorder is related to 
service?  3) Identify any current sleep 
disorder; and 4) Is it at least as likely 
as not that any current sleep disorder is 
related to service.  The examiner should 
review the claims file.  An opinion in 
the positive or negative should be 
obtained.  A complete rationale should 
accompany any opinion provided.  

3.  The AOJ should issue a statement of 
the case on the issues of entitlement to 
vocational rehabilitation benefits and 
evaluation of musculoskeletal chest pain, 
costochondritis.  

4.  The veteran is advised that if he 
has, or is able to obtain, evidence 
relevant to his claims, he must submit 
the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



